ON MOTION TO CLARIFY COURT’S OPINION-GRANTED

PER CURIAM.
The motion to clarify the court’s opinion is granted. The opinion filed in this cause on November 22, 2006, is hereby withdrawn, and we issue the following clarified opinion in its place.
Affirmed. The one-time comment by the prosecutor during closing argument that the detective and the sergeant would *626not risk their careers to frame the defendant did not rise to the level of fundamental error, which must “reach down into the validity of the trial itself to the extent that a verdict of guilty could not have been obtained without the assistance of the alleged error.” Farina v. State, 937 So.2d 612, 629 (Fla.2006).